                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS
                        KANSAS CITY DOCKET

UNITED STATES OF AMERICA,

                    Plaintiff,

     v.                                              Case No. 20-20049-JAR-JPO

HECTOR MEDINA-ESPERICUETA,


                    Defendant.



                                  INDICTMENT
      The Grand Jury Charges:
   On or about June 23, 2020, in the District of Kansas, the defendant,

                         HECTOR MEDINA-ESPERICUETA,
an alien to the United States of America, was found within the United States after
having been previously deported and removed from the United States on or
about March 7, 2014, without having obtained the express consent of the

Attorney General or the Secretary of Homeland Security to reapply for admission
to the United States, in violation of Title 8, United States Code, Section 1326(a)
and (b)(1).



                                                 A TRUE BILL.

Dated: August 19, 2020                          /s/ Foreperson
                                                FOREPERSON
/s/ Jabari Wamble, # 22730, for
STEPHEN R. MCALLISTER
United States Attorney

Robert J. Dole Courthouse
500 State Avenue, Suite 360
Kansas City, Kansas 66101
Phone: 913-551-6730
Fax: 913-551-6541
Stephen.McAllister@usdoj.gov
Kansas Sup. Ct. No. 15845




(It is requested that trial of the above-captioned case be held in Kansas City, Kansas.)



                                           2
PENALTIES:

Illegal Reentry, 8 U.S.C. § 1326(a) and (b)(1)
   • A term of imprisonment not to exceed ten (10) years.
   • A fine not to exceed $250,000.
   • A term of supervised release not to exceed three (3) years.

   • A mandatory special assessment of $100.




                                       3
